      Case 1:21-cv-00751-AJN-GWG Document 39
                                          38 Filed 08/13/21
                                                   08/12/21 Page 1 of 2




                       HAMRA LAW GROUP, PC.
                            1 LINDEN PLACE, SUITE 207, GREAT NECK, NY 11021
                              32 BROADWAY, STE. 1818, NEW YORK, NY 10004
                                   WEB: WWW.HAMRALAWGROUP.COM
KEVIN S. JOHNSON, ESQ.                                                                    T: 646.590.0571
KJOHNSON@HAMRALAWGROUP.COM                                                                F: 646.619.4012
KEVINSJOHNSON1@OUTLOOK.COM


                                            August 12, 2021


VIA ECF:
Hon. Gabriel W. Gorenstein
                                        MEMORANDUM
Daniel Patrick Moynihan
United States Courthouse                ENDORSEMENT
500 Pearl Street
New York, NY 10007-1312

                                           RE:
                                Sanchez, et al. v. KTG Multiservices, Inc., et al.
                                                     1:21-cv-00751 (AJN) (GWG)
      SECOND LETTER MOTION TO EXTEND TIME TO COMPLETE DISCOVERY

To Your Honor:

         This office represents Defendants in the above-captioned action. We write, jointly with
Plaintiffs, to request an extension of the time to complete depositions (currently due August 13, 2021)
and discovery (currently due August 27, 2021).

        This is the Parties’ second request for such an extension. The first was filed on July 12, 2021
(Dkt. No. 29) and granted by the Court on July 13, 2021 (Dkt. No. 30). As the Court is aware, it was
necessary for the Court to settle certain discovery disputes, and Plaintiffs requested a Local Civil Rule
37.2 Conference. At that time, the previously scheduled depositions did not go forward, in order to
wait on the resolution of the discovery requests.

        In accordance with the Court’s order on August 2, 2021 (Dkt. No. 37), Defendants submitted
a compliant affidavit, which was reviewed by Plaintiffs’ counsel and Defendants can now confirm that
they have produced all responsive documents in their possession, custody, and control. At this
juncture, the Parties agree that the affidavit confirms with the Court’s order and would like to proceed
with the depositions, the remaining discovery left to complete.

        The Parties propose the following amended discovery schedule.
    1. The Parties have agreed to the following deposition schedule:
          a. Monday, August 30, 2021: Plaintiffs Posada & Sanchez
          b. Tuesday, August 31, 2021: Defendants Catalina Gonzalez/KTG
          c. Wednesday, September 1, 2021: Defendants
          d. Thursday, September 2, 2021: Defendants Alveiro Echeverri & Rosa Martinez
      Case 1:21-cv-00751-AJN-GWG Document 39
                                          38 Filed 08/13/21
                                                   08/12/21 Page 2 of 2




                      HAMRA LAW GROUP, PC.
                           1 LINDEN PLACE, SUITE 207, GREAT NECK, NY 11021
                             32 BROADWAY, STE. 1818, NEW YORK, NY 10004
                                  WEB: WWW.HAMRALAWGROUP.COM
KEVIN S. JOHNSON, ESQ.                                                                 T: 646.590.0571
KJOHNSON@HAMRALAWGROUP.COM                                                             F: 646.619.4012
KEVINSJOHNSON1@OUTLOOK.COM


   2. Depositions to be completed by September 10, 2021.
   3. End of discovery to be completed by September 24, 2021.
    The Parties also request to adjourn the conference set for September 3, 2021, to a date convenient
for the Court after the proposed close of discovery or whatever date the Court may designate for the
close of discovery.
   The Parties thank the Court for its time and attention to this matter.

                                                              Best regards,

                                                              Kevin S. Johnson
                                                              Kevin S. Johnson, Esq.
                                                              HAMRA LAW GROUP, P.C.
                                                              Attorneys for Defendants

CC VIA EMAIL / ECF:
Josef Nussbaum, Esq.
JOSEPH & KIRSCHENBAUM, LLP
Attorneys for Plaintiffs
jnussbaum@jk-llp.com




     The fact discovery deadline is extended to September 24, 2021. The conference before Judge
     Nathan is adjourned to October 8, 2021 at 3:00 p.m.


     SO ORDERED.
     Dated: August 13, 2021
